Case 1:20-cv-21601-KMW Document 50-1 Entered on FLSD Docket 06/19/2020 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTICT OF FLORIDA

                                CASE NO. 20-21601-CIV-WILLIAMS

   UNITED STATES OF AMERICA,

                         Plaintiff,
                 vs.

   GENESIS II CHURCH OF HEALTH AND
   HEALING;
   MARK GRENON;
   JOSEPH GRENON;
   JORDAN GRENON; and
   JONATHAN GRENON,

                     Defendants.
   ____________________________________/

                          DECLARATION OF MATTHEW J. FEELEY


          I, Matthew J. Feeley, in accordance with 28 U.S.C. § 1746, make the following statement:

          1.     I am currently employed by United States Attorney’s Office, Southern District of

   Florida as an Assistant United States Attorney representing the United States of America (“the

   United States”) in the above-captioned case.

          2.     On May 28, 2020, the United States filed the Government’s Motion For Leave To

   Serve Defendants Located Outside The United States By Alternate Means And Incorporated

   Memorandum In Support. [D.E. 44]

          3.     On June 15, 2020, the Court entered its Order Granting Motion for Alternate

   Service. [D.E. 48]. The Court directed the United States to “serve the summons, Complaint, and

   all other current and future filings in this matter on Defendants Mark Grenon and Joseph Grenon

   via email at the following addresses: Mark Grenon: mark@genesis2church.is; Joseph Grenon:

   joseph@genesis2church.is.”
Case 1:20-cv-21601-KMW Document 50-1 Entered on FLSD Docket 06/19/2020 Page 2 of 6



          4.      On June 15, 2020, I instructed Kevin A. Jean, Legal Assistant for United States

   Attorney’s Office, to serve the Complaint and Summons on Defendants Mark Grenon and Joseph

   Grenon via email at the following addresses: Mark Grenon: mark@genesis2church.is; Joseph

   Grenon: joseph@genesis2church.is. Mr. Jean served the Complaint and Summons on Defendants

   Mark Grenon and Joseph Grenon accordingly on that same day. See Exhibit “A” attached.



   I declare under penalty of perjury that the foregoing is true and correct.


          Dated: June 19, 2020                           Respectfully submitted,

                                                                 s/ Matthew J. Feeley___
                                                                 MATTHEW J. FEELEY
                                                                 Florida Bar No. 12908
                                                                 Assistant United States Attorney
                                                                 99 N.E. 4th Street, Suite 300
                                                                 Miami, FL 33132
                                                                 Matthew.Feeley@usdoj.gov
                                                                 305-961-9235 (office)
                                                                 305-530-7139 (fax)




                                                    2
Case 1:20-cv-21601-KMW Document 50-1 Entered on FLSD Docket 06/19/2020 Page 3 of 6



                                   CERTIFICATE OF SERVICE

           I hereby certify that on June 19, 2020, I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
   this day on all counsel of record or pro se parties identified on the attached Service List in the
   manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF,
   electronic mail or in some other authorized manner for those counsel or parties who are not
   authorized to receive electronically Notices of Electronic Filing.

                                                        By:    s/ Matthew J. Feeley
                                                               MATTHEW J. FEELEY
                                                               Assistant United States Attorney

                                       SERVICE LIST
                                   United States of America
                                              vs.
                       GENESIS II CHURCH OF HEALTH AND HEALING;
                                       MARK GRENON;
                                      JOSEPH GRENON;
                                   JORDAN GRENON; and
                                    JONATHAN GRENON,

                               CASE NO.: 20-21601-CIV-WILLIAMS
                                   United States District Court
                                   Southern District of Florida

     ROSS S. GOLDSTEIN                                 GENESIS II CHURCH OF HEALTH
     Court ID No. A5502651                             AND HEALING
     Senior Litigation Counsel                         contact@genesis2church.is
     Ross.Goldstein@usdoj.gov                          2014 Garden Ln.
     202-353-4218 (office)                             Bradenton, FL 34205
     202-514-8742 (fax)
                                                       MARK GRENON
     DAVID A. FRANK                                    mark@genesis2church.is
     Court ID No. A5500486
     Senior Litigation Counsel                         JOSEPH GRENON
     U.S. Department of Justice                        joseph@genesis2church.is
     Consumer Protection Branch
     P.O. Box 386                                      JORDAN GRENON
     Washington, D.C. 20044                            jordan@genesis2church.is
     David.Frank@usdoj.gov                             6210 35th Avenue West
     (202) 307-0061 (office)                           Bradenton, FL 34209
     (202) 514-8742 (fax)


                                                   3
Case 1:20-cv-21601-KMW Document 50-1 Entered on FLSD Docket 06/19/2020 Page 4 of 6



     MATTHEW J. FEELEY                          JONATHAN GRENON
     Florida Bar No. 12908                      jonathan@genesis2church.is
     Assistant United States Attorney           2014 Garden Ln.
     99 N.E. 4th Street, Suite 300              Bradenton, FL 34205
     Miami, FL 33132
     Matthew.Feeley@usdoj.gov                   Defendants
     305-961-9235 (office)
     305-530-7139 (fax)

     Counsel for United States of America




                                            4
Case 1:20-cv-21601-KMW Document 50-1 Entered on FLSD Docket 06/19/2020 Page 5 of 6




            Exhibit A
Case 1:20-cv-21601-KMW Document 50-1 Entered on FLSD Docket 06/19/2020 Page 6 of 6
